DETAILED ACTION
This action is in response to the Amendment dated 22 August 2022.  Claims 1, 3 and 15 are amended.  No claims have been added or cancelled.  Claims 1-15 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 3 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wels et al. (US 2014/0219548 A1).

As for independent claim 1, Wels discloses a method comprising:
receiving a first user input to annotate a first parameter in a portion of data [(e.g. see Wels paragraph 0020) ”The landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer”].
using a first model to predict an annotation for at least one other parameter of the portion of data based on the received first user input for the first parameter [(e.g. see Wells paragraphs 0020, 0021, 0022) ”The machine learning module trains detection modules for a particular landmark using the landmark annotations for that landmark stored in the landmark annotation database 208, as well as the corresponding 3D medical images in the 3D medical image database 206 that are linked to the landmark annotations. In particular, the machine learning module 204 uses the landmark annotations as positive training samples, selects negative training samples from non-landmark regions in the corresponding 3D medical images, and trains the landmark detection model based on features extracted from the positive and negative training samples … The detector model database 210 stores the landmark detection models trained by the machine learning module 204. When automatic landmark detection is requested for a particular landmark, the machine learning module 204 retrieves the trained landmark detection model for that landmark from the detector model database 210 and automatically detects the landmark in a 3D medical image using the trained landmark detection model … The landmark annotations can be generated … by automatic landmark detection by the machine learning module 204. Once a landmark is automatically detected using a trained detection model”].
using the annotated first parameter, the predicted annotation of the at least one other parameter, and the portion of data as training data to train a second model [(e.g. see Wels paragraphs 0021, 0023, 0027) ”multiple detection models having different configurations can be available for a particular type of landmark … The machine learning module trains detection modules for a particular landmark using the landmark annotations for that landmark stored in the landmark annotation database 208, as well as the corresponding 3D medical images in the 3D medical image database 206 that are linked to the landmark annotations … after a particular type of landmark manually annotated in a 3D medical image by a user or automatically detected by the machine learning module 204 and accepted by a user (possible after refinement by the user), the annotated/detected landmark is stored as a new landmark annotation in the landmark annotation database 208 and the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation as well as negative training samples selected from the corresponding 3D medical image”].

As for dependent claim 2, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein the second model is for annotating the first parameter and the at least one other parameter in a further portion of data [(e.g. see Wels paragraph 0027, 0029) ”landmark is automatically detected in the 3D medical image using the trained landmark detection model corresponding to the selected landmark. In particular, the machine learning module 204 automatically detects the landmark using the landmark detection model stored in the detector model database 210 for that landmark, and the user interface model 202 controls the interactive 3D medical image viewer to display the landmark detection results on the display of the end user device 212 … multiple detection models having different configurations can be available for a particular type of landmark”].

As for dependent claim 3, Wels discloses the method as described in claim 1 and Wels further discloses:
further comprising: forming a training set of data for training the second model by repeating, for a plurality of portions of data: receiving a first user input; and using a first model to predict an annotation [(e.g. see Wels paragraphs 0022, 0023) ”The detector model database 210 stores the landmark detection models trained by the machine learning module 204 … The machine learning model 204 has on-line learning capability to automatically update landmark detection models stored in the detector model database 210 based on a new landmark annotations that are stored in the landmark annotation database 208. In particular, after a particular type of landmark manually annotated in a 3D medical image by a user or automatically detected by the machine learning module 204 and accepted by a user (possible after refinement by the user), the annotated/detected landmark is stored as a new landmark annotation in the landmark annotation database 208 and the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation as well as negative training samples selected from the corresponding 3D medical image”].

As for dependent claim 4, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein using a first model to predict an annotation is further based on the portion of data [(e.g. see Wels paragraph 0021) ”the machine learning module 204 uses the landmark annotations as positive training samples, selects negative training samples from non-landmark regions in the corresponding 3D medical images, and trains the landmark detection model based on features extracted from the positive and negative training samples”].

As for dependent claim 5, Wels discloses the method as described in claim 1 and Wels further discloses:
further comprising: receiving a second user input providing an indication of an accuracy of the predicted annotation of the at least one other parameter [(e.g. see Wels paragraph 0020) ”Once a landmark is automatically detected using a trained detection model, a user can be given the option to accept the landmark detection result, and if accepted by the user, the landmark detection result is stored as a landmark annotation in the landmark annotation database 208. If the user does not accept the automatically detected landmark, the user may refine the detection result, and then the defined landmark detection result can be stored as a landmark annotation in the landmark annotation database 208”].
using the indication of the accuracy of the predicted annotation as training data to train the second model [(e.g. see Wels paragraph 0023) ”after a particular type of landmark manually annotated in a 3D medical image by a user or automatically detected by the machine learning module 204 and accepted by a user (possible after refinement by the user), the annotated/detected landmark is stored as a new landmark annotation in the landmark annotation database 208 and the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation as well as negative training samples selected from the corresponding 3D medical image”].

As for dependent claim 6, Wels discloses the method as described in claim 5 and Wels further discloses:
further comprising updating the first model based on the received second user input and the predicted annotation of the at least one other parameter [(e.g. see Wels paragraphs 0022, 0033) ”The detector model database 210 stores the landmark detection models trained by the machine learning module 204. When automatic landmark detection is requested for a particular landmark, the machine learning module 204 retrieves the trained landmark detection model for that landmark from the detector model database 210 and automatically detects the landmark in a 3D medical image using the trained landmark detection model … The machine learning model 204 has on-line learning capability to automatically update landmark detection models stored in the detector model database 210 based on a new landmark annotations that are stored in the landmark annotation database 208”].

As for dependent claim 7, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein using the first model to predict an annotation comprises: using the first model to provide a plurality of suggestions for the annotation of the at least one other parameter [(e.g. see Wels paragraph 0017) ”The user interface controller 202 can control the interactive 3D medical image viewer to display detection results for automatically detected landmarks”].
further comprising: receiving a third user input indicating an accuracy of at least one of the plurality of suggestions [(e.g. see Wels paragraph 0020) ”Once a landmark is automatically detected using a trained detection model, a user can be given the option to accept the landmark detection result, and if accepted by the user, the landmark detection result is stored as a landmark annotation in the landmark annotation database 208. If the user does not accept the automatically detected landmark, the user may refine the detection result, and then the defined landmark detection result can be stored as a landmark annotation in the landmark annotation database 208”].
using the indicated accuracy of the at least one of the plurality of suggestions as training data to train the second model [(e.g. see Wels paragraph 0023) ”after a particular type of landmark manually annotated in a 3D medical image by a user or automatically detected by the machine learning module 204 and accepted by a user (possible after refinement by the user), the annotated/detected landmark is stored as a new landmark annotation in the landmark annotation database 208 and the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation as well as negative training samples selected from the corresponding 3D medical image”].

As for dependent claim 8, Wels discloses the method as described in claim 7 and Wels further discloses:
further comprising updating the first model based on the received third user input and the plurality of suggestions [(e.g. see Wels paragraphs 0015, 0023) ”Embodiments of the present invention provide a system which updates current landmark detection models based on user feedback, in the background without being noticed by the user while the system is in use … the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation as well as negative training samples selected from the corresponding 3D medical image”].

As for dependent claim 9, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein the predicted annotation of the at least one other parameter is based on confidence levels calculated by the first model [(e.g. see Wels paragraph 0028) ”it is determined if a landmark detection model for the selected landmark is reliable. In a possible embodiment a confidence score can be associated with each landmark detection model stored in the detector model database 210. For example, the confidence associated with a particular landmark detection model can be determined by a number of samples used in training the landmark detection model, user feedback of reliability of previous landmark detection results using the model, detection error in a test image, or some combination of the above reliability measures”].

As for dependent claim 10, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein the portion of data comprises an image [(e.g. see Wels paragraph 0013) ”automatic on-site learning of landmark detection models for end user-specific diagnostic medical image reading”].
the first parameter represents a location of a first feature in the image [(e.g. see Wels paragraphs 0014, 0020) ”The landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer … Landmarks can be represented by 3D coordinates”].
the at least one other parameter represents locations of one or more other features in the image [(e.g. see Wels paragraph 0014) ”The term "landmarks", as used herein may refer to anatomical landmarks in medical imaging data, but is not restricted to anatomical entities and may also include characteristic deformations, etc. Landmarks can be represented by 3D coordinates. Three or more landmarks can be used to characterize image view/planes oriented to the landmarks. FIG. 1 illustrates 2D views of a 3D medical image volume oriented based on anatomical landmarks. As shown in FIG. 1, 2D viewing planes 102, 104, and 106 are oriented based on four anatomical landmarks associated with the spinal disk”].

As for dependent claim 11, Wels discloses the method as described in claim 1 and Wels further discloses:
the portion of data comprises a sequence of images separated in time [(e.g. see Wels paragraph 0019) ”the 3D medical image database 206 stores 3D medical images received by the system 200. The 3D medical images may be acquired using any imaging modality, such as computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), ultrasound, etc. The 3D medical images may be received directly image acquisition devices at a same location as the system and stored in the 3D medical image database 306 as they are acquired. The 3D medical image database 206 incrementally, as each 3D medical image viewed by the end user on the interactive 3D medical image viewer is included in the 3D medical image database 206”].
the first parameter relates to a first image in the sequence of images [(e.g. see Wels paragraph 0020) ”The landmark annotation database 208 stores landmark annotations associated with 3D medical images. The landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer”].
the first model predicts an annotation of the first parameter and/or the at least one other parameter of the portion of data in a second image in the sequence of images, wherein the second image is a different image to the first image [(e.g. see Wels paragraph 0020) ”the landmark annotation database 208 is incrementally updated based on landmark detection results. The landmark annotation database may be organized based on type of landmark and/or imaging modality, but the present invention is not limited thereto. The landmark annotation database 208 and the 3D medical image database 206 are linked to each other such that each the landmark annotation in the landmark annotation database 208 is linked to the corresponding 3D medical image in which the landmark was annotated/detected in the 3D medical image database 20”].

As for dependent claim 12, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein the portion of data comprises medical data [(e.g. see Wels paragraph 0013) ”automatic on-site learning of landmark detection models for end user-specific diagnostic medical image reading”].

As for dependent claim 13, Wels discloses the method as described in claim 1 and Wels further discloses:
wherein the first and/or second model comprises a deep neural network [(e.g. see Wels paragraph 0021) ”The machine learning module 204 performs machine learning to train detection models for 3D object position detection … It is to be understood that the present invention is not limited to any particular type of landmark detection model, and any type of machine learning classifier can be used to train the landmark detection models”].

As for independent claim 14, Wels discloses a computer program product.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 15, Wels discloses a system.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Response to Arguments
Applicant's arguments, filed 22 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the landmark annotation stored in the landmark annotation database 208 are made by a user and stored for training … There is no second model trained with a predicted annotation of a landmark from a first model … the modules are not trained with a predicted annotation of a landmark, the modules are still trained with the user-provided annotations” (Page 7).].

Examiner respectfully disagrees.  In response to the models only being trained on user-provided annotations, Wels discloses that the models can be initially generated by pre-processing the medical image and the landmark annotations can be generated by automatic landmark detection in addition to manual entry in paragraphs 0020, 0024 of Wels’ disclosure [“The landmark annotation database 208 stores landmark annotations associated with 3D medical images. The landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer or can be generated by automatic landmark detection by the machine learning module 204 … the machine learning module 204 performs operations such as pre-processing of the medical image data … initial landmark detection model generation”].  In response to there is no second model trained with a predicted annotation landmark from a first model, Wels discloses that multiple different detection models can exist for a particular type of landmark and a case that the initial detection models can be updated/re-trained based on user annotations, where those models can automatically generate landmark annotations in which a user can accept the generated annotation that causes the system to store a new detection model for the accepted landmark annotation in paragraphs 0023, 0027, 0034 of Wels’ disclosure [“multiple detection models having different configurations can be available for a particular type of landmark … automatically update landmark detection models stored in the detector model database 210 based on a new landmark annotations … automatically detected by the machine learning module 204 and accepted by a user (possible after refinement by the user), the annotated/detected landmark is stored as a new landmark annotation in the landmark annotation database 208 and the machine learning module 204 updates the landmark detection model for that type of landmark to include the new landmark annotation … the machine learning module 204 can generate an initial landmark detection model based in part on the new landmark annotation and store the landmark detection model in the detector model database 210”].  Thus, Wels discloses the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174